415 S.W.2d 922 (1967)
Ex parte Freddie Lee KINDELL.
No. 40348.
Court of Criminal Appeals of Texas.
May 17, 1967.
Rehearing Denied June 28, 1967.
*923 No attorney on appeal for appellant.
Carol S. Vance, Dist. Atty., James C. Brough and W. Louis White, Asst. Dist. Attys., Houston, and Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
WOODLEY, Presiding Judge.
This is an appeal from an order entered in a habeas corpus proceeding attacking the validity of the conviction for negligent homicide affirmed by this Court in Kindell v. State, Tex.Cr.App., 407 S.W.2d 784.
The application for the writ was granted by Hon. Wallace C. Moore, Judge of County Criminal Court at Law No. 2 of Harris County, and appellant was allowed bond.
The judgment appealed from recites that after examining the writ and the return of the Sheriff of Harris County, and all papers and documents attached thereto, "and having heard the testimony offered on both sides," Judge Moore found that appellant was legally held in custody, denied the application and remanded him to the custody of the Sheriff.
The record is before this court without a transcript of the evidence or statement of facts.
The statutes defining negligent homicide have been held by this court to be valid. Dunn v. State, Tex.Cr.App., 390 S.W.2d 775; Pehl v. State, 153 Tex. Crim. 553, 223 S.W.2d 238.
In the absence of a statement of facts no other question is presented for review. Ex parte Stone, 152 Tex. Crim. 351, 214 S.W.2d 127, and other cases listed in 19 Tex. Digest, Habeas Corpus, k.
The judgment remanding appellant to custody is affirmed.